Citation Nr: 1539821	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression, to include as secondary to hearing loss.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 25, 1976 to September 30, 1976.  

The issue is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The appeal has since been transferred to the RO in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2013, a transcript of that hearing is of record.  

The issue on appeal was remanded in August 2014.  The issues of entitlement to service connection for hearing loss and tinnitus were also remanded.  Thereafter, service connection for hearing loss and tinnitus was granted in a November 2014 rating decision.  As the benefits sought were granted in full, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Veteran was afforded a VA examination in order to determine the etiology of his depression.  Although the examiner provided a medical opinion as to whether there was a relationship between the Veteran's hearing loss and depression, she did not provide an opinion as to whether the Veteran's service-connected hearing loss aggravated his depression.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Also, she did not address whether the Veteran's psychiatric disability was directly related to his active duty service.  

The Board must pursue all potential avenues of entitlement reasonably raised by the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  An additional opinion is necessary in order to determine whether the Veteran's service-connected hearing loss aggravated his current psychiatric disability or whether the current psychiatric disability is directly related to his military service.  Therefore, a VA addendum opinion should be obtained from the March 2015 VA examiner, if available, otherwise a new VA opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner that provided the March 2015 opinion for an addendum.  If that examiner is unavailable, the claims file must be provided to a new examiner with appropriate expertise.  The entire claims file must be reviewed by the new examiner.  An examination should be arranged only if deemed necessary by the examiner in order to respond to the following questions.

The examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's depression is related to, or had onset during, the Veteran's active service.

If the answer to the above is negative, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression is aggravated by his service-connected hearing loss.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of the current depression by the service-connected hearing loss is found, the examiner must attempt to establish a baseline level of severity of the depression prior to aggravation by the service-connected hearing loss.

All opinions must be supported by a complete rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he must indicate this and discuss why an opinion cannot be provided. 
 
2.  Upon completion of the above requested development, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




